UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2010




MARVEL JOHNSON PRINCE OYIBO,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-235-664)


Submitted:   February 25, 2005             Decided:   April 7, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Rashann R. Duvall, Patricia L. Stasco, ARNOLD & PORTER LLP,
Washington, D.C., for Petitioner. Peter D. Keisler, Assistant
Attorney General, James A. Hunolt, Senior Litigation Counsel,
Arnold C. Celnicker, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marvel Johnson Prince Oyibo, a native and citizen of

Nigeria,   petitions      for   review      of   an   order   of    the    Board    of

Immigration     Appeals     (Board)        affirming    without      opinion       the

immigration judge’s order denying his applications for asylum,

withholding of removal, and protection under the Convention Against

Torture.      In    his   petition    for    review,     Oyibo     challenges      the

immigration judge’s determination that he failed to establish his

eligibility for asylum.          To obtain reversal of a determination

denying eligibility for asylum, an alien “must show that the

evidence   he      presented    was   so    compelling    that      no    reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                         We have

reviewed the evidence of record and conclude that Oyibo fails to

show that the evidence compels a contrary result.                  Accordingly, we

cannot grant the relief he seeks.

           Nor can Oyibo show that he is entitled to withholding of

removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).




                                      - 2 -
            Oyibo next contends that the immigration judge erred in

denying his claim for protection under the Convention Against

Torture.    We have reviewed the administrative record and conclude

that Oyibo did not exhaust his administrative remedies with respect

to this claim because he did not present it in his appeal to the

Board.     See 8 U.S.C. § 1252(d)(1) (2000); Asika v. Ashcroft, 362

F.3d 264, 267 n.3 (4th Cir. 2004), cert. denied, 125 S. Ct. 861

(2005).

            Accordingly, we deny Oyibo’s petition for review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                    PETITION DENIED




                                - 3 -